Citation Nr: 0611850	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with generalized anxiety disorder (GAD) and 
dysthymia, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

In a July 2002 appellate decision, the Board affirmed the 
current 30 percent rating assigned for the service-connected 
psychiatric disability.  This issue was subsequently appealed 
to the U. S. Court of Appeals for Veterans Claims 
(hereinafter the Court); and, by Order dated in July 2005, 
the Court vacated that portion of the July 2002 Board 
decision concerning the current psychiatric rating and 
remanded that appeal for further action.  The Court did not 
retain jurisdiction over this matter.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Since the Board's July 2002 decision has been vacated with 
respect to the issue of an increased psychiatric rating, the 
underlying claim which dates from 1999 is ongoing up to the 
present time.  Moreover, although the record has been 
augmented with additional VA outpatient treatment records 
dating from after July 2002, including several that reflect 
psychiatric treatments or evaluations of the appellant, these 
were obtained in connection with other, unrelated claims 
filed by the appellant; and it is not certain that all 
relevant VA medical records dating since July 2002 are 
currently of record.  In addition, additional notification 
pursuant to the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is required 
in this case.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, including an additional 
VA psychiatric examination, if necessary, 
the AMC or the RO should readjudicate the 
current increased rating claim on a de 
novo basis without reference to prior 
adjudications since May 2000.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





